

	

		II

		109th CONGRESS

		2d Session

		S. 2365

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2006

			Mr. Burr introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To improve sharing of immigration information among

		  Federal, State, and local law enforcement officials, to improve State and local

		  enforcement of immigration laws, and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Scott Gardner Act.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Definitions.

					Sec. 3. Improved Federal sharing of immigration

				information.

					Sec. 4. State and local reporting of immigration

				information.

					Sec. 5. DWI and immigration information in the National

				Criminal Information Center.

					Sec. 6. State and local enforcement of Federal immigration

				laws.

					Sec. 7. Detention and deportation of aliens for driving while

				intoxicated.

					Sec. 8. Federal detention facilities.

				

			2.DefinitionsIn this Act:

			(1)DWIThe

			 term DWI means driving while intoxicated and similar motor vehicle

			 violations.

			(2)Federal

			 immigration databaseThe term

			 Federal immigration database means—

				(A)the database of

			 the LESC insofar as it relates to immigration information;

				(B)the database of the NCIC insofar as it

			 relates to immigration information; and

				(C)any other database

			 containing immigration information identified by the Secretary of Homeland

			 Security.

				(3)Immigration

			 informationThe term immigration information means

			 information specified by the Secretary, in consultation with the Attorney

			 General, relating to immigration, including illegal immigration.

			(4)LESCThe term LESC means the Law

			 Enforcement Support Center.

			(5)NCICThe term NCIC means the

			 National Crime Information Center of the Federal Bureau of

			 Investigation.

			(6)SecretaryThe

			 term Secretary means the Secretary of Homeland Security.

			3.Improved Federal

			 sharing of immigration information

			(a)In

			 generalThe Secretary shall share immigration information with

			 the Attorney General.

			(b)Improved

			 operation of Federal immigration databases

				(1)ReportNot later than 90 days after the date of

			 enactment of this Act, the Secretary and the Attorney General shall jointly

			 submit to Congress a report on methods for improving performance of Federal

			 immigration databases to ensure the prompt entry of immigration information

			 into such databases.

				(2)CompatibilityThe

			 report submitted under paragraph (1) shall contain proposals to improve the

			 compatibility among Federal immigration databases in order to—

					(A)improve data entry, including eliminating

			 data entry backlogs;

					(B)improve the means

			 by which immigration information is exchanged; and

					(C)increase

			 accessibility of information to Federal, State, and local law enforcement

			 agencies.

					(3)ProgressThe report submitted under paragraph (1)

			 shall describe—

					(A)the progress made in eliminating data entry

			 backlogs in such databases; and

					(B)any additional resources required to

			 eliminate such backlogs.

					4.State and local

			 reporting of immigration information

			(a)Requirement

				(1)In

			 generalSubject to subsection

			 (c), the director of each State and local law enforcement agency receiving

			 Federal financial assistance under section 241(i) of the Immigration and

			 Nationality Act (8 U.S.C. 1231(i)) shall, as a condition of such assistance,

			 submit a report to the Secretary, in such form, in such manner, and containing

			 such immigration and DWI information collected in the course of the director’s

			 normal duties as the Secretary requires for entry into Federal immigration

			 databases.

				(2)Report on

			 resourcesNot later than 90 days after the date of enactment of

			 this Act, the Secretary and the Attorney General shall jointly submit to

			 Congress a report on additional resources required by State and local law

			 enforcement agencies to comply with the requirement of paragraph (1).

				(b)Promotion of Law

			 Enforcement Support CenterThe Secretary shall promote the use of

			 the LESC to State and local law enforcement agencies.

			(c)Exemption from

			 State and local reporting requirementState and local law enforcement agencies

			 are not required to collect or report immigration information relating to any

			 individual who assists law enforcement agencies in the performance of the

			 duties of such agencies, including assistance as an informant, a witness, or in

			 a similar capacity.

			5.DWI and

			 immigration information in the National Criminal Information Center

			(a)InclusionDWI and immigration information in the

			 NCIC—

				(1)shall appear as a

			 flag in the Wanted Person File of the NCIC database; and

				(2)shall be timely and

			 readily available to State and local law enforcement officers while they are in

			 the course of their normal duties.

				(b)Mandatory

			 detentionA State or local

			 law enforcement officer who finds a flag for a DWI and immigration violation of

			 an alien in the Wanted Person File of the NCIC and who arrests the alien shall

			 detain the alien in a State or local jail until the alien can be transferred to

			 Federal custody.

			6.State and local

			 enforcement of Federal immigration laws

			(a)In

			 generalSection 287(g) of the

			 Immigration and Nationality Act (8 U.S.C. 1357(g)) is amended—

				(1)in paragraph (1),

			 by striking may enter and inserting shall

			 enter;

				(2)in paragraph (2),

			 by adding at the end the following: If such training is provided by a

			 State or political subdivision of a State to an officer or employee of such

			 State or political subdivision of a State, the cost of such training (including

			 applicable overtime costs) shall be reimbursed by the Secretary of Homeland

			 Security.;

				(3)by striking

			 paragraph (9); and

				(4)by redesignating

			 paragraph (10) as paragraph (9).

				(b)RulemakingNot

			 later than 1 year after the date of enactment of this Act, the Secretary shall

			 issue regulations to carry out the amendments made by subsection (a).

			(c)Effective

			 dates

				(1)Requirement for

			 agreementExcept as provided in paragraph (2), the amendments

			 made by subsection (a) shall take effect on the earlier of—

					(A)the date on which

			 regulations are issued under paragraph (1); and

					(B)the date that is

			 1 year after the date of enactment of this Act.

					(2)Payment for

			 training costsThe amendment made by subsection (a)(2) shall take

			 effect on the first day of the first fiscal year beginning after the date of

			 enactment of this Act.

				7.Detention and

			 deportation of aliens for driving while intoxicated

			(a)In

			 generalSection 236 of the Immigration and Nationality Act (8

			 U.S.C. 1226) is amended—

				(1)in

			 subsection (c)(1)—

					(A)in subparagraph

			 (C), by striking or at the end;

					(B)in subparagraph (D),

			 by inserting or after section 237(a)(4)(B),;

			 and

					(C)by inserting after

			 subparagraph (D) the following:

						

							(E)is deportable on

				any grounds and is apprehended for driving while intoxicated, driving under the

				influence, or similar violation of State law (as determined by the Secretary of

				Homeland Security) by a State or local law enforcement officer covered under an

				agreement under section

				287(g),

							;

					(2)by redesignating

			 subsection (e) as subsection (f); and

				(3)by inserting after

			 subsection (d) the following:

					

						(e)Driving while

				intoxicatedIf a State or

				local law enforcement officer apprehends an individual for an offense described

				in subsection (c)(1)(E) and the officer has reasonable grounds to believe that

				the individual is an alien—

							(1)the officer shall determine, using the

				databases of the Federal Government, including the National Criminal

				Information Center and the Law Enforcement Support Center, if the individual

				is—

								(A)an alien; and

								(B)unlawfully present in the United States;

				and

								(2)if any such database—

								(A)indicates that the

				individual is an alien unlawfully present in the United States—

									(i)an

				officer covered under an agreement under section 287(g) may issue a Federal

				detainer to maintain the alien in custody in accordance with such agreement

				until the alien is convicted for such offense or the alien is transferred to

				Federal custody;

									(ii)the officer may transport the alien to a

				location where the alien can be transferred to Federal custody and removed from

				the United States in accordance with applicable law; and

									(iii)the Secretary of

				Homeland Security shall reimburse the State and local law enforcement agencies

				involved for the costs of transporting aliens when such transportation is not

				done in the course of their normal duties; or

									(B)indicates that the individual is an alien

				that is not unlawfully present in the United States, the officer shall—

									(i)take the alien into custody for such

				offense in accordance with State law;

									(ii)promptly notify the Secretary of Homeland

				Security of such apprehension; and

									(iii)maintain the alien in custody pending a

				determination by the Secretary with respect to any action to be taken by the

				Secretary against such

				alien.

									.

				(b)Deportation for

			 driving while intoxicated

				(1)In

			 generalSection 237(a)(2) of the Immigration and Nationality Act

			 (8 U.S.C. 1227(a)(2)) is amended by adding at the end the following:

					

						(F)Driving while

				intoxicatedAny alien who is

				convicted of driving while intoxicated, driving under the influence, or a

				similar violation of State law (as determined by the Secretary of Homeland

				Security), or who refuses, in violation of State law, to submit to a

				Breathalyzer test or other test for the purpose of determining blood alcohol

				content is deportable and shall be

				deported.

						.

				(2)Effective

			 dateThe amendment made by paragraph (1) shall apply to

			 violations or refusals occurring after the date of enactment of this

			 Act.

				(c)Sharing of

			 information by motor vehicle administrators regarding DWI convictions and

			 refusalsEach State motor vehicle administrator shall—

				(1)share information

			 with the Secretary relating to any alien who has a conviction or refusal

			 described in section 237(a)(2)(F) of the Immigration and Nationality Act (8

			 U.S.C. 1227(a)(2)(F));

				(2)share such

			 information with other State motor vehicle administrators through the Drivers

			 License Agreement of the American Association of Motor Vehicle Administrators;

			 and

				(3)provide such information to the NCIC at

			 such time and in such form as the Secretary may require.

				8.Federal detention

			 facilities

			(a)Report on

			 current allocation formula; recommendations for stop-gap

			 measuresNot later than 90 days after the date of enactment of

			 this Act, the Secretary shall submit a report to Congress that describes the

			 formula for allocation of Federal detention facilities for aliens under section

			 241(g) of the Immigration and Nationality Act (8 U.S.C. 1231(g)). The report

			 shall include proposals for the temporary expansion of State and local jails to

			 detain increased numbers of illegal aliens pending construction or expansion of

			 Federal detention facilities.

			(b)New construction

			 in high concentration areasIn accordance with such section

			 241(g), the Secretary shall ensure that, to the greatest extent practicable,

			 construction of new detention facilities is undertaken in or near areas in

			 which the Secretary has determined that there is a high concentration of

			 illegal aliens.

			(c)Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out this

			 section.

			

